IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41119

STATE OF IDAHO,                                 )     2014 Unpublished Opinion No. 396
                                                )
       Plaintiff-Respondent,                    )     Filed: February 25, 2014
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
JOSEF JAMES LEE SENESAC,                        )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Bonner County. Hon. Barbara A. Buchanan, District Judge.

       Order denying Idaho         Criminal   Rule    35   motion    for   reduction   of
       sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Josef James Lee Senesac pled guilty to felony video voyeurism. Idaho Code § 18-6609.
The district court sentenced Senesac to a unified term of four years, with two years determinate,
and retained jurisdiction. Upon review of Senesac’s period of retained jurisdiction, the district
court relinquished jurisdiction. Senesac thereafter filed an Idaho Criminal Rule 35 motion,
which the district court denied.    Senesac appeals, contending the district court abused its
discretion by denying his Rule 35 motion.
       A motion for reduction of sentence under Idaho Criminal Rule 35 is essentially a plea for
leniency, addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319,
144 P.3d 23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In


                                               1
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Senesac’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Senesac’s Rule
35 motion is affirmed.




                                               2